RE REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS



    

	
    
	


		Skip to Main Content
		Accessibility Statement
	




Help
Contact Us




e-payments
Careers











Home
Courts
Decisions
Programs
News
Legal Research
Court Records
Quick Links





OSCN Found Document:RE REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS

					

				
  



				



						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only




RE REVOCATION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERS2022 OK 44Decided: 05/02/2022THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2022 OK 44, __ P.3d __

FOR PUBLICATION IN OBJ ONLY. NOT RELEASED FOR OFFICIAL PUBLICATION. 
 

 

RE: Revocation of Certificates of Certified Shorthand Reporters


ORDER


This Court previously suspended the certificates of several certified shorthand reporters for failure to comply with the continuing education requirements for calendar year 2021 and/or with the annual certificate renewal requirements for 2022. See 2022 OK 21 (SCAD 2022-11, dated March 7, 2022).
Under the applicable rules, a suspended certificate which has not been reinstated on or before April 15 shall be administratively revoked on that date. 20 O.S., Chapter 20, App. I, Rules 20(e) and 23(f). The Oklahoma Board of Examiners of Certified Shorthand Reporters has advised that the court reporters listed below have not reinstated their credential as required by the rules, and the Board has recommended to this Court the revocation of the certificate of each of these reporters.
The Court hereby approves the Board's recommendation of revocation of each of the certified shorthand reporters named below, and pursuant to the applicable rules such revocation shall be effective May 2, 2022.
 





Ronda Case
			Connie Neer
			Mark Woods


CSR #1747
			CSR #1737
			CSR #1322





 
 
DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE this 2nd day of MAY, 2022.

/S/CHIEF JUSTICE

ALL JUSTICES CONCUR.


Citationizer© Summary of Documents Citing This Document



Cite
Name
Level



None Found.


Citationizer: Table of Authority



Cite
Name
Level



Oklahoma Supreme Court Cases
 CiteNameLevel
 2022 OK 21, RE SUSPENSION OF CERTIFICATES OF CERTIFIED SHORTHAND REPORTERSCited


















oscn

				EMAIL: webmaster@oscn.net
				Oklahoma Judicial Center
				2100 N Lincoln Blvd.
				Oklahoma City, OK 73105


courts

Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals
District Courts



decisions

New Decisions
Supreme Court of Oklahoma
Court of Criminal Appeals
Court of Civil Appeals



programs

The Sovereignty Symposium
Alternative Dispute Resolution
Early Settlement Mediation
Children's Court Improvement Program (CIP)
Judicial Nominating Commission
Certified Courtroom Interpreters
Certified Shorthand Reporters
Accessibility ADA







Contact Us
Careers
Accessibility ADA